                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 2:16-cr-20460
      Plaintiff,
                                                    Hon. Mark A. Goldsmith
v.                                                  Mag. Judge R. Stephen Whalen

D-1 EDWIN MILLS,

D-2 CARLO WILSON,

      Defendants.

—————————————————————/

                   ORDER ADDRESSING SCHEDULING ISSUES

      This Order addresses the following scheduling issues.

      1.     During the August 30, 2019 telephone conference with counsel for all

parties, the Government expressed the view that, given the current indeterminacy of

Defendant Wilson’s competency and the current suspension of the Atkins hearing,

it is unlikely that this case will be ready for trial on April 21, 2020, as currently

scheduled. The Government urged an adjournment, which given the unavailability

of defense counsel Jean Barrett due to another death penalty case that she will be

trying in October 2020, would not allow setting a trial in this case until sometime in

2021. Counsel for both Defendants had no objection to the requested

adjournment. The Court has decided that no adjournment will be ordered at this
time. The Court will assess the situation after the competency evaluation of

Defendant Wilson is completed. In the interim, all parties should proceed on the

assumption that the current schedule will remain in place.

      2.     The Court is informed that discovery materials will be made available

on September 4, 2019 pursuant to Chief Judge Hood’s July 16, 2019 order (Dkt.

993). Accordingly, Defendant Mills’s fair cross-section motion must be filed on or

before October 4, 2019. Although Judge Hood’s order requires certain materials to

be subject to a protective order, Defendant Mills has not submitted a proposed order

for consideration by the undersigned judge. He must submit a proposed order to the

undersigned judge forthwith, to avoid delaying defense counsel’s review of the

documents. The due date for the motion will not be adjourned due to the delay in

submitting a protective order.

      3.     Defendant Wilson filed a sealed, ex parte response (Dkt. 1061) pursuant

to the Court’s August 14, 2019 order (Dkt. 1043), setting forth two specific

categories of evidence that the defense wishes to challenge and as to which defense

counsel claims Wilson’s personal involvement is required, i.e., the categories

specifically described in the second to last paragraph of page 17 of Defendant

Wilson’s response. Without necessarily agreeing that a sufficient showing has been

made that Wilson’s personal involvement is required to properly draft such motions,

the Court will suspend the due date for motions in limine relative to those two


                                         2
categories. No other due dates for motions are suspended. In particular, the Court

notes that the September 17, 2019 Daubert motion due date remains in place for both

Defendants.

SO ORDERED.

Dated: September 3, 2019                            s/Mark A. Goldsmith
      Detroit, Michigan                             MARK A. GOLDSMITH
                                                    United States District Judge


                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of
record and any unrepresented parties via the Court's ECF System to their respective
email or First Class U.S. mail addresses disclosed on the Notice of Electronic Filing
on September 3, 2019.

                                                    s/Karri Sandusky
                                                    Case Manager




                                         3
